Citation Nr: 0525140	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder.  The RO subsequently issued a supplemental 
statement of the case, dated in May 2004, which found that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for bipolar 
disorder.  Upon its reopening, the claim was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2001, the RO issued a rating decision which, in 
pertinent part, denied entitlement to service connection for 
bipolar disorder.  The RO found that although the veteran had 
a current diagnosis of bipolar disorder, there was no 
evidence of bipolar disorder during service nor was there 
competent medical evidence linking a current bipolar disorder 
to service.  The veteran filed a notice of disagreement and a 
statement of the case was issued, but the veteran failed to 
perfect the appeal in a timely manner by filing a substantive 
appeal (VA Form 9).  

The veteran sought to reopen his claim by application 
received in July 2002.  In support of his application and in 
due course of consideration of the claim, he submitted a 
January 2004 medical opinion authored by Stephen T. Moore, 
D.O., who is also a board-certified physician in psychiatry.  

In his letter, Dr. Moore reported that he had reviewed the 
veteran's medical, legal and personnel records.  He opined 
that the veteran's bipolar disorder (1) preexisted his 
military service, but was misdiagnosed as a "conduct 
disorder;" and that (2) the veteran's military service 
aggravated his bipolar disorder.

Dr. Moore's opinion is the first of record linking the 
veteran's disorder to any incident of military service, and 
is plainly both new and material.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (Both for the proposition that the Board must review 
the RO's findings relative to new and material evidence.).  

The RO denied service connection for bipolar disorder on the 
basis that Dr. Moore's opinion was not supported by record.  
However, while the RO is correct in its report that Dr. Moore 
failed to identify any specific experiences as to the 
veteran's military service which aggravated a preexisting 
condition, the physician's report is sufficient to trigger 
VA's duty to assist the veteran by affording him a clarifying 
medical examination, as it is well-settled that VA may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Further, upon remand, the RO will be directed to make 
specific findings as to the issues of whether the veteran's 
disorder preexisted his military service and was aggravated 
therefrom.  

The veteran is hereby notified that it is his responsibility 
to report for the VA examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the Board remands this case for the following 
actions by the AMC:

1.  Ask the veteran to submit the names 
and addresses of all health care 
providers, VA or private, who have 
treated him for a psychiatric disorder 
since April 2003.  Request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
records of treatment and/or examination 
of the veteran from Dr. Moore.  Request a 
negative reply from Dr. Moore if any such 
records are not available or do not 
exist.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and probable etiology of any 
psychiatric disability, to specifically 
include bipolar disorder.  The entire 
claims folder, including Dr. Moore's 
opinion, must be reviewed by the examiner 
providing the requested opinion.  Any 
testing deemed necessary should be 
performed.  For each psychiatric disorder 
diagnosed, the examiner should indicate 
whether the diagnosis (1) existed prior 
to service and increased in severity 
therein, beyond the natural progression 
of the disorder, or (2) was incurred in 
or is otherwise related to service.  The 
examiner should provide commentary on Dr. 
Moore's opinion.  The examiner should 
also provide complete rationale for any 
opinion(s) expressed should be provided.

3.  Review the evidence of record and 
adjudicate the claim.  In readjudicating 
the claim, the AMC should make specific 
findings regarding the provisions 
regarding the presumptions of soundness 
and aggravation.  See, e.g., 38 C.F.R. § 
3.304(b); 3.306.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case, containing notice of all 
relevant actions taken on the claim 
including the applicable legal authority 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


